   8:19-cr-00324-LSC-SMB Doc # 49 Filed: 08/28/20 Page 1 of 1 - Page ID # 90




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:19CR324

      vs.
                                                                  ORDER
VANCE CAMPBELL,

                    Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Continue
Pretrial Motion Deadline [48]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 14-day extension. Pretrial Motions
shall be filed by September 11, 2020.
       IT IS ORDERED:
       1.     Defendant's Unopposed Motion to Continue Pretrial Motion Deadline [48]
is granted. Pretrial motions shall be filed on or before September 11, 2020.
       2.     The ends of justice have been served by granting such motion and
outweigh the interests of the public and the defendant in a speedy trial. The additional
time arising as a result of the granting of the motion, i.e., the time between August 28,
2020 and September 11, 2020, shall be deemed excludable time in any computation of
time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due
diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 28th day of August, 2020.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
